IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-11111
                         Summary Calendar



DON VENABLE; ET AL

           Plaintiffs

RICHARD E FINLAN

           Plaintiff - Appellant

     v.

WILLIAM KEEVER, ET AL

           Defendants

WILLIAM KEEVER; DENNIS J EICHELBAUM; LAWRENCE J FRIEDMAN;
ALAN B RICH

           Defendants - Appellees


                        ------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:96-CV-580-L
                        ------------------
                           June 12, 2001

Before KING, Chief Judge and WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     Richard E. Finlan appeals the district court’s grant of

summary judgment for the defendants in his 42 U.S.C. § 1983

action.   The district court held that Finlan’s allegations that

the defendants filed a retaliatory counterclaim in violation of

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-11111
                                -2-

his First Amendment rights to access to the courts and to

petition the government did not allege the violation of a clearly

established constitutional right.

     Finlan argues that he has a constitutional right to file

lawsuits free from retaliation by government officials.    He

contends that it is a clearly established right that the

Government cannot take retaliatory action against an individual

designed to punish or chill the exercise of First Amendment

rights to free speech or to petition the Government.   He contends

that Keever’s declaratory judgment counterclaim was intended to

punish him for his First Amendment activities.

     Finlan cites Hale v. Townley, 45 F.3d 914, 920 (5th Cir.

1995) and Crowder v. Sinyard, 884 F.2d 804, 813 (5th Cir. 1989)

in support of his argument that the right to be free from

retaliation for exercising the right of access to the courts was

clearly established.   However, the right the official is alleged

to have violated must have been clearly established in a

particularized and relevant sense, meaning that the “contours of

the right must be sufficiently clear that a reasonable official

would understand that what he is doing violates that right.”

Hale, 45 F.3d at 920 (internal quotations and citation omitted).

The issue in this case is whether the contours of the right to be

free from retaliation for exercising the First Amendment rights

in question include the right to be free from a counterclaim.

     We rejected an almost identical claim of an alleged

retaliatory counterclaim filed by the defendant in a Title VII

lawsuit in Scrivener v. Socorro Indep. School Dist., 169 F.3d
                             No. 00-11111
                                  -3-

969, 972 (5th Cir. 1999).    We stated that “[i]t is not obvious

that counterclaims or lawsuits filed against a Title VII

plaintiff ought to be cognizable as retaliatory conduct under

Title VII.   After all, companies and citizens have a

constitutional right to file lawsuits, tempered by the

requirement that the suits have an arguable basis.”     Id.    There

is no clearly established right to be free from a counterclaim

filed by a government official.    The district court addressed

Finlan’s retaliation claim adequately and properly granted

summary judgment for the defendants.

     Finlan argues that the district court erred in assessing

costs against him because his suit was not frivolous.    The

decision of the district court to award costs is reviewed for

abuse of discretion.    Cypress-Fairbanks Indep. School Dist. v.

Michael F., 118 F.3d 245, 256 (5th Cir. 1997).    Fed. R. Civ. P.

54(d)(1) provides that “costs other than attorneys’ fees shall be

allowed as of course to the prevailing party unless the court

otherwise directs.”    Rule 54(d) creates a strong presumption that

the prevailing party will be awarded costs.     Schwarz v. Folloder,

767 F.2d 125, 131 (5th Cir. 1985).

     The defendants prevailed, and Finlan offers no argument as

to why the district court should not have awarded costs under the

standards of Rule 54(d).    His argument that the defendants should

not have been awarded costs unless his lawsuit was determined to

be frivolous is not the correct standard for assessing costs.

     We further find that Finlan’s appeal is without arguable

merit and is frivolous.     See Howard v. King, 707 F.2d 215, 219-20
                            No. 00-11111
                                 -4-

(5th Cir. 1983).   Because the appeal is frivolous, it is

DISMISSED.   See 5TH CIR. R. 42.2.   Appellee William Keever’s

motion to accept his appendix as filed is GRANTED.

     APPEAL DISMISSED AS FRIVOLOUS; MOTION GRANTED.